Citation Nr: 1139537	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-14 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 30 percent disability rating for PTSD effective April 16, 2002.

The Board notes that in the April 2004 notice of disagreement, the Veteran disagreed with the 30 percent disability rating, and the effective date for the grant of service connection for PTSD.  However, a March 2005 rating decision granted an earlier effective date of April 12, 2001.  In the May 2005 substantive appeal, the Veteran indicated that he was only appealing the 30 percent disability rating assigned for his PTSD and did not appeal the effective date of the grant of service connection.  An October 2006 rating decision increased the rating for PTSD to 50 percent, effective May 5, 2005.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A December 2006 rating decision granted an effective date of July 3, 2003, for the award of a 30 percent disability rating, correcting the effective date of May 5, 2005.  In August 2009, the Veteran identified the issues on appeal as entitlement to an increased rating for PTSD and entitlement to an effective date earlier than July 3, 2003, for the award of a 50 percent disability rating for PTSD.

An April 2010 rating decision increased the rating from 50 percent to 70 percent for PTSD, effective April 12, 2001, and a May 2011 rating decision granted a TDIU rating effective May 18, 2007.  However, as those increases do not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms that most closely approximate total occupational and social impairment as of May 18, 2007, but total occupational or social impairment was not shown prior to May 18, 2007.

CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have been met as of May 18, 2007, but a higher rating is not warranted prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When examiners are not able to distinguish the symptoms and degree of impairment due to PTSD from the symptoms due to any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on a thorough review of the record, the Board finds that the evidence supports a rating of 100 percent for the Veteran's PTSD as of May 18, 2007, but that the preponderance of the evidence is against the assignment of a 100 percent schedular rating prior to that date because the Veteran was employed and thus not totally occupationally impaired, and maintained minimal social contacts with his spouse and in the course of employment that weigh against a finding of total social impairment.

Private treatment records dated in July and October 2000 indicate complaints of panic attacks during which time the Veteran was employed as a truck driver.

VA medical records include a June 2002 report that indicates the Veteran's complaint of being unable to work as a truck driver while taking medication for his psychiatric disorder.  He stated that he had a tendency to be violent and had a lot of issues with PTSD.

The Veteran was afforded a VA PTSD examination in August 2002 at which time he indicated that he felt as if his career was falling apart.  Over the past year, the Veteran denied having any psychiatric treatment.  However, he indicated that he had frequent dreams about being shot and had trouble sleeping.  At that time, the Veteran was employed as a truck driver.  He denied any history of suicide attempts since his discharge from service and had a stable relationship with his spouse.

On mental status examination, the Veteran's thoughts were logical and goal-oriented.  Eye contact was good.  He admitted to frequent fleeting thoughts of suicide, but denied being a danger to himself or to others.  He was neatly groomed and casually dressed.  He was alert and oriented times four and there was no evidence of memory impairment.  There was no evidence of obsessive or ritualistic behavior.  Speech was of a normal rate and flow.  He denied having any panic attacks.  However, mood was somewhat anxious with a congruent affect, but appropriately reactive.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS), and assigned a GAF score of 80.  The examiner opined that a GAF score of 80 indicates that when symptoms are present they are transient and expectable reactions to impairment and occupational functioning.

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81 to 90 indicates absent or minimal symptoms.

Private treatment records dated in July 2003 indicate diagnoses of PTSD, recurrent major depression, and panic disorder with agoraphobia.  The Veteran was assigned a GAF score of 40.  In an undated private report received in May 2005, the Veteran's physician stated that he had PTSD and exhibited multiple symptoms including recurrent intrusive distressing recollection of the trauma; nightmares; flashbacks; distress upon exposure to cues that symbolized the event; physiological reactivity to exposure; attempts to avoid thoughts, emotions, activities, places, or people that generated recollections of the trauma; anhedonia; feelings of detachment from others; restricted affect; flat affect; difficulty sleeping; panic attacks (three or four times a week); irritability; poor concentration; hypervigilance; circumstantial speech; an inability to establish and maintain relationships; estrangement from family and friends; disorientation of place and time; and difficulty adapting to situations including work and work settings.  The physician opined that the Veteran's symptoms were severe.

VA medical records dated in January 2007 indicate a diagnosis of neurotic depression and state that the Veteran refused to take medication because it would interfere with his truck driving.  In February 2007, the Veteran complained of occasional anxiety attacks.  In June 2007, the Veteran denied difficulty sleeping or thoughts of harming himself.  However, he ruminated much over past events and spoke in pseudo-medical terms.  He was not taking any medications for PTSD at that time.

A September 2007 private psychiatric evaluation indicates that the Veteran was unsure of his age and did not know the day of the month but knew that it was the middle of the month.  Mood and affect were generally within normal range.  He was extremely paranoid that the person who shot him during service was still after him.  Findings also indicated some possible confusion.  He was diagnosed with PTSD, bipolar disorder, and rule out delusional disorder.  He was assigned a GAF score of 40-44.  The physician opined that the Veteran was suicidal during his service which is what precipitated his psychiatric hospitalization at that time.

VA medical records dated in October 2007 show the Veteran's complaints of depression and anxiety.  In February 2008, he was found to be anxious and paranoid.

In a February 2008 statement, the Veteran's spouse stated that he had three to four panic attacks per day that resulted in thoughts of death or that he was crazy.  He walked back and forth looking out of the windows like someone was after him.  He became short of breath and said that he felt like his heart was going to explode.  He had difficulty going to sleep and even with medication woke up at least twice every night with nightmares.  The Veteran woke screaming and attacked her several times after flashbacks.  Afterwards, he seemed very confused and scared and searched the house for imaginary people that he thought were going to kill them.  The Veteran's spouse stated that his exaggerated startle response, combined with night terrors and flashbacks, resulted in them not sharing the same bed for the past eight years.  He had panic attacks at the thought of having to go out in public.  The Veteran rarely left his house because he feared being shot or attacked.  She was afraid to force him to go out in public because of several prior verbal and physical confrontations.  Due to panic attacks, the Veteran had difficulty dealing with stress in all situations, was only able to display fear and anger, and was completely estranged from all family and friends.  The Veteran's spouse indicated that he was unable to work for three or four years after his discharge and had only been able to work in special environments that accommodated his symptoms.  She stated that he most recently was employed as a truck driver where his interaction with people was minimal; no more than five minutes a day which was difficult for him to sustain.  Although he was still employed, he was not currently working at that time and had not worked for quite some time.  He had repeated conflicts with his employer and supervisors.

The Veteran's spouse stated that he sometimes awoke in a total state of confusion and panic.  It was almost impossible to get him to talk about his PTSD because he was either confused with a small attention span or became suddenly and violently angry followed by more panic attacks and a hypervigilant-type of paranoia.  He seemed unable to experience any type of happiness or pleasure.  Although the Veteran told his spouse that he loved her, he seemed unable to show it in any way.  When he was not in a panic state, he was exhausted and sat in front of the television in a stupor.  She brought him food and medications.  He had near constant suicidal thoughts.  She had to demand that he take a shower and shave.  He had not had a haircut in six months because he would not leave the house to go to a barber.  The Veteran's spouse stated that if she did not demand that he take a shower he would not take one and believed that he had lost all ability to care for himself.  He rarely changed clothes without being prompted to do so.  He could not remember simple things and was unable to remember the names of old friends and important dates.

In March 2008, the Veteran was re-evaluated by the September 2007 private psychiatrist that indicated that the Veteran's beard and mustache were less neatly trimmed that when he was last evaluated.  His hair appeared to be unwashed and the Veteran stated that he last washed his hair sometime around his birthday.  He showered once per week when prompted by his spouse and did not brush his teeth.  The Veteran stated that his spouse was afraid to sleep with him and that she had been afraid of him ever since he tried to strangle her because he thought that she was the man who shot him during service.  The Veteran was more tired, depressed, and scared since the September 2007 evaluation.  He was also described as quite hypervigilant.

On mental status examination, the Veteran was oriented times four although he did not know the day of the month.  He talked nonstop although speech was not as rapid and was somewhat pressured in that he did not quit talking and his conversation was very tangential and circumstantial.  Although he was paranoid, the psychiatrist did not believe that he was grossly psychotic but in September 2007, he indicated that he thought that the man who shot him might want to shoot him again.  The Veteran stated that he saw his attacker's face in just about every stranger that he met.  He was diagnosed with PTSD; bipolar disorder; and major depressive disorder, recurrent, severe with psychotic features.  He was assigned a GAF score of 40-43.

VA medical records dated in June 2008 indicate that the Veteran was depressed and anxious.  On mental health evaluation in July 2009, he was diagnosed with a prior history of PTSD and a mood disorder.  He was referred to testing for memory concerns related to a possible traumatic brain injury or concussion related to his service.  He had no memory of the event and could not remember dates.  However, he reported no significant memory deficits following the event.  The Veteran slept five to six hours a night on medication and was a truck driver for thirteen years but had no returned since having a heart attack.  He stated that he could not stand the sight of his wife.  He complained of short-term memory loss, but remote memory was intact.  He acknowledged a history of assaultive behavior and had smoked marijuana for the past two years.  The Veteran complained of panic attacks but denied any suicidal thoughts, plan, or intent.  However, he did not care whether he lived or died.  He reported possible auditory hallucinations.  He had difficulty maintaining proper hygiene when he got depressed and had angry outbursts.  On mental status examination, the Veteran was oriented times four.  Thoughts were tangential.  Judgment was normal and speech was unremarkable but bizarre.  Mood was dysphoric with a blunted affect.  He was at a medium risk for suicidal behavior.

In August 2009, the Veteran presented to the office giggling incongruently and walked sideways thru the doorway with dark sunglasses on.  He reported angry outbursts that had impacted his marriage and distrusted everyone, kept his windows blackened out because he felt like he was being watched, and had recurrent distressing dreams.  He was extremely depressed.  He loved his spouse but had an unhappy marriage.  He reported constant panic attacks.  On mental status examination, the Veteran was very talkative but tense and casually and appropriately dressed with visibly good hygiene.  Eye contact was fair and speech was clear with a dramatic tone, normal prosody.  His thought process was rational with mild loosening of associations with tangentiality, excessive detail, and repetition.  There was no evidence of suicidal or homicidal ideations without psychotic symptoms.  He specifically endorsed auditory hallucinations in the past but denied them on examination.  Mood was depressed, angry, and anxious.  Affect was full range and congruent except for laughter that the Veteran explained was due to embarrassment.  There was no lability.  He was diagnosed with a mood disorder and a history of PTSD and was assigned a GAF score of 55.

Pursuant to the Board's September 2009 remand, the Veteran was afforded a VA mental health examination in December 2009.  It was noted that he was not prescribed any psychotropic medication other than Temazepam for sleep.  The Veteran stated that he refused to see a mental health provider and reported that he was unwilling to take psychotropic medication.  He had no history of hospitalization due to a mental disorder.  He complained of constant depression and a total loss of interests in enjoyable activities.  The Veteran avoided social interaction and had feelings of worthlessness and hopelessness.  He stated that he had nothing to live for and frequently had a diminished ability to think or concentrate and was indecisive.  He talked non-stop during the examination and had a flight of ideas or racing thoughts at night while trying to sleep.  He denied excessive involvement in pleasurable activities and reported that his marriage had never been good.  The Veteran stated that his spouse was extremely resilient because he did not express any affection.  The Veteran lost his job as a truck driver after a heart attack in 2007.  Prior to that time, he only saw his spouse one day a week.  He was unable to display any passion, sympathy, or loving feelings for his spouse.  He lived in a large home that was isolated from neighbors or social interaction, had very few friends, and did not spend time with friends or family.  The Veteran's relationships with his stepchildren were strained and they moved to be away from him.  He described great difficulty with social interaction due to paranoia.  He avoided almost all social interaction and even while employed as a truck driver paid for his gasoline at the pump in an effort to avoid people.  He felt that people were hostile and would harm if given a chance.  His only leisure activity was gardening.  He denied any active plans to kill himself and indicated that he no longer smoked marijuana.

On mental status examination, the Veteran presented in disheveled clothes.  Speech was pressured and his attitude toward the examiner was irritable and guarded.  Affect was labile with an anxious mood.  The Veteran was easily distracted but was oriented times three.  His thought process consisted of rambling and circumstantiality.  Thought content was unremarkable with evidence of persecutory and grandiose delusions.  He understood the outcome of his behavior and intelligence was average.  The Veteran experienced hypervigilance at night and had to sleep with the light on.  His spouse no longer slept with him in the same room because he had choked and kicked her in his sleep.  The Veteran complained of frequent panic attacks secondary to paranoia during which he ripped at his clothing.  He denied any homicidal thoughts but had suicidal thoughts.  He reported that he currently smoked two packs of cigarettes per day and refused to have heart surgery in order to kill himself, but he denied any active plan to kill himself and frequently experienced passive suicidal ideation.  Impulse control was fair.  He had episodes of violence and avoided social interaction.  However, he was able to maintain minimum personal hygiene.  Remote, recent, and immediate memory was fair.  He stated that his PTSD symptoms had worsened since his last VA examination and that his interpersonal functioning had become severely impaired.  He endorsed almost total social isolation other than his spouse, felt numb most of the time, and was not happy.  He feared that he was not likely to live a normal life span.  It was noted that he was employed as an over the road truck driver until 2007 when he could no longer work due to his heart condition.  He also reported that he experienced ongoing problems with paranoia when employed, drove at night, and avoided social interaction while on the job.  He described frequent problems with his employer due to anger and paranoia.  He described staying up for days at a time and described frequent verbal and physical altercations one of which resulted in legal charges.  He reported that he constantly assessed risks and that anyone even walking up to his truck was at risk for being assaulted.

The examiner opined that the Veteran's description of his symptoms and difficulty with interpersonal functioning would certainly interfere with his productivity, efficiency, or reliability at work and would likely interfere with his ability to gain or maintain gainful employment.  He was diagnosed with PTSD and a mood disorder, and assigned a GAF score of 40.  The examiner also opined that the Veteran's PTSD symptoms resulted in severe impairment in interpersonal functioning and interfered with his ability to function socially and occupationally.  His prognosis for improvement was poor given his paranoia and refusal to participate in mental health treatment.  The examiner also opined that there was total occupational and social impairment due to PTSD signs and symptoms.

The examiner opined that the Veteran's description of his symptoms and difficulty with interpersonal functioning would certainly interfere with his productivity, efficiency, or reliability at work, and would likely interfere with his ability to gain or maintain gainful employment.  In addition, he avoided social interaction due to anger/irritability and severe paranoia and had become almost totally isolated.  He was estranged from friends and family.  The examiner indicated that the Veteran's spouse had written a letter describing daily panic attacks, nightmares, being attacked in her sleep, hypervigilance, and severe paranoia.  She also described estrangement from family members and friends due to his anger, irritability, and paranoia.  She described his poor hygiene and forcing him to take a bath.  The examiner opined that the Veteran's PTSD symptoms result in total occupational and social impairment.  The examiner further opined that it is therefore as likely as not that the Veteran's PTSD symptoms renders him, unable to secure or maintain gainful employment based upon the rationale that the Veteran's self-report of paranoia and severe PTSD symptoms dates back to his service and is corroborated by service treatment records; post-service records from mental health providers indicating diagnoses of PTSD, depression, and panic attacks; and a letter from his spouse described daily panic attacks, nightmares, being attacked in her sleep, hypervigilance, and severe paranoia.

The Board finds that a 100 percent disability for the Veteran's service-connected PTSD is warranted as of May 18, 2007, the date that the Veteran stopped working.  While the GAF scores range from 40 to 80, indicative of some impairment in reality testing to transient symptoms if present at all, the clinical findings suggest serious impairment and demonstrate a degree of impairment consistent with a 100 percent rating.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted as of May 18, 2007, the date that the Veteran last worked.  

However, the Board finds that an increased rating, greater than 70 percent, for PTSD is not warranted prior to May 18, 2007.  Prior to that date, the Veteran was working as a driver.  Therefore, the Board finds that total occupational impairment was not shown.  Prior to May 18, 2007, the Board finds that the evidence does not show  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Most importantly, the Veteran was working, and thus total occupational impairment due to PTSD was not shown.  The criteria for a 100 percent rating require both total occupation or total social impairment.  At that time, the Veteran was shown to have a social relationship with his spouse and to have the required social interactions to continue is his career as a driver.  Although those social interactions may have been minimal, the record tends to weigh against a finding of total social or occupational impairment prior to May 18, 2007.  Therefore, the Board finds that the criteria for a 100 percent schedular rating were not met prior to May 18, 2007.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD prior to May 18, 2007.  However, the evidence supports the assignment of a 100 percent schedular rating for PTSD as of May 18, 2007.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Prior to May 18, 2007, a rating greater than 70 percent for PTSD is denied.

As of May 18, 2007, an increased rating of 100 percent for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


